UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-34533 CELADON GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 13-3361050 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 9503 East 33rd Street One Celadon Drive Indianapolis, IN 46235-4207 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code): (317) 972-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act). Yes []No [X] As of January 26, 2014 (the latest practicable date), 23,282,773 shares of the registrant's common stock, par value $0.033 per share, were outstanding. CELADON GROUP, INC. Index to December 31, 2013 Form 10-Q Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Income for the three and six months ended December 31, 2013 and 2012 (Unaudited) 3 Condensed Consolidated Statements of Comprehensive Income for the three and six months ended December 31, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Balance Sheets at December 31, 2013 (Unaudited) and June 30, 2013 5 Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2013 and 2012 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 24 Part II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4 Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 2 Table of Contents PART I.FINANCIAL INFORMATION Item I.Financial Statements CELADON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars and shares in thousands except per share amounts) (Unaudited) For the three months ended For the six months ended December 31, December 31, REVENUE: Freight revenue $ Fuel surcharge revenue Total revenue OPERATING EXPENSES: Salaries, wages, and employee benefits Fuel Purchased transportation Revenue equipment rentals Operations and maintenance Insurance and claims Depreciation and amortization Communications and utilities Operating taxes and licenses General and other operating Total operating expenses Operating income Interest expense Interest income (4
